Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 and its dependents are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the motor" in line 2.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tweedie et al (US Patent No. 11,033,371) in view of Clements (US Patent No. 4,167,896).

Tweedie teaches:

limitations from claim 1, a pump assembly (46) comprising: a piston (90) configured to reciprocate between a reset position and a deployed position to pressurize a fluid in a pressure chamber (82); a biasing member (106) configured to exert a driving force on the piston to drive the piston in a pumping direction (towards chamber 82; C. 12 Lines 50-62) from the reset position to the deployed position; a drivetrain (50, 118, 92) engageable with the piston and providing power sufficient to overcome the driving force of the biasing member and transitioning the piston from the deployed position back to the reset position (C. 12 Lines 63-67 and C. 13 Lines 34-62 for example);

Tweedie does not teach a stroke limiting mechanism;

Clements teaches:

limitations from claim 1, a pump assembly (see FIG. 2) comprising: a piston (31) compressing fluid in a chamber (22) when driven by a drive train (19, 37); and a stroke limiting mechanism (39, 42) having a stopping member (39) with a stopping surface (39.2) against which a protrusion (34) of the piston contacts to define a stroke length of the piston by limiting movement of the piston in the pumping direction when the protrusion engages the stopping surface (C. 2 Lines 48-68 and C. 3 Lines 1-12); wherein the stopping member has a first configuration corresponding to a first stroke length for the piston and a second configuration corresponding to a second stroke length for the piston, the first stroke length corresponding to a first pressurization of the fluid and the second stroke length corresponding to a second pressurization of the fluid that is different than the first pressurization, wherein transitioning the stopping member between the first and second configurations positions the stopping surface at different locations relative to the deployed position with respect to the pumping direction (C. 2 Lines 48-68 and C. 3 Lines 1-48);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a piston stroke limiting mechanism in the pump of Tweedie, such as is taught by Clements, in order to allow for control of the output pressure/volume of the pump.



Tweedie further teaches:

limitations from claim 2, further comprising a motor (50), wherein the power provided by the drivetrain to the piston is generated by the motor (C. 12 Lines 63-67);

limitations from claim 3, wherein the drivetrain is semi-free in that the drivetrain is both engaged (FIG. 5a-c, e) and disengaged (FIG. d) from the piston at different times during reciprocation of the piston (C. 13 Line 34 through C. 14 Line 38); 

limitations from claim 4, wherein the drivetrain includes a drive member (118) having a pin (120) eccentrically mounted thereto and extending therefrom, wherein rotation of the drive member brings the pin into engagement with a hook (130) extending from the piston and power from the drivetrain is transferred to the piston via engagement of the pin and the hook (C. 13 Line 34 through C. 14 Line 38);

limitations from claim 5, wherein further rotation of the drive member causes the pin to disengage from the hook to decouple the piston from the drivetrain and the biasing member exerts the drive force when the piston is decoupled from the drivetrain (FIG. 5d; C. 13 Line 34 through C. 14 Line 38);

limitations from claim 10, an oral care device (10) including a pump assembly according to claim 1 (FIG. 1; C. 9 Lines 60-65);

limitations from claim 11, further comprising a fluid pathway (62) in fluid communication with the pressure chamber, the fluid pathway terminating in a port (42) of a nozzle head (36) of the oral care device, wherein the fluid is emitting out of the device via the port (C. 10 Lines 11-21);



Clements further teaches:

limitations from claim 6, wherein the stopping member includes a disc (39) eccentrically mounted with respect to the piston (see FIG. 2-3);

limitations from claim 7, wherein the stopping surface is a circumferential surface (39.2) of the disc, and eccentric rotation of the disc changes a location of the stopping surface, relative to the pumping direction, that is aligned to engage the protrusion of the piston (C. 2 Lines 48-68 and C. 3 Lines 1-12);

limitations from claim 8, wherein the stopping member has a plurality of the stopping surfaces (flat surfaces at 39.2), each of the stopping surfaces in the plurality corresponding to a different dimension to change a location of the stopping surface, relative to the pumping direction, that is aligned to engage the protrusion of the piston (C. 2 Lines 48-68 and C. 3 Lines 1-12);

limitations from claim 9, wherein the stopping surface is positioned closer to the deployed position, with respect to the pumping direction, when the stopping member is in the first configuration than when the stopping member is in the second configuration, which results in the first stroke length being longer than the second stroke length and the first pressurization being greater than the second pressurization (see indicators on the face of cam 39 as seen in FIG. 3; C. 2 Lines 48-68 and C. 3 Lines 1-48 teaching positions of the stopper 39 that vary stroke distances);

limitations from claim 12, further comprising a user input (42) in communication with the stroke limiting mechanism of the pump assembly;

limitations from claim 13, wherein the user input (42) is mechanically coupled to the stroke limiting mechanism (via collar 43 and shaft 40);

limitations from claim 14, wherein the user input device includes a knob (42), slider, lever, button, or dial that is configured to translate user inputted manipulation to a corresponding motion of the stopping member of the stroke limiting mechanism (see indicators on the face of cam 39 as seen in FIG. 3; C. 2 Lines 48-68 and C. 3 Lines 1-48);





Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tweedie et al (US Patent No. 11,033,371) in view of Clements (US Patent No. 4,167,896) as applied to claims 10 and 12, and in further view of Strohmeier (US Patent No. 4,883,409).

Tweedie teaches a controller (part of control circuit 66; C. 10 Lines 60-62) but does not teach that the controller controls a stroke limit; Clements teaches only a manual control of the stroke limiter;

However, Strohmeier teaches a reciprocating pump (FIG. 1) including a piston 10, 20), wherein the stroke of the piston is varied via a controller signal based on user input (C. 6 Lines 45-58);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a control (via a controller) of the stroke limiter taught by Clement, using an automated system incorporating user input as taught by Strohmeier, in order to remove the need for a user to be near the apparatus for manual actuation. The examiner further notes that it has been held that automating a manual activity to accomplish the same result as the art, in this case adjusting a piston stroke, is not sufficient to overcome the prior art (MPEP 2144.04 Section B.III).





Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kloster et al (US Patent No. 10,299,884) in view of Clements (US Patent No. 4,167,896).

Kloster teaches:

limitations from claim 1, a pump assembly (12) comprising: a piston (52) configured to reciprocate between a reset position and a deployed position to pressurize a fluid in a pressure chamber (~38); a biasing member (64) configured to exert a driving force on the piston to drive the piston in a pumping direction (C. 3 Lines 42-48) from the reset position to the deployed position; a drivetrain (74, 76) engageable with the piston and providing power sufficient to overcome the driving force of the biasing member and transitioning the piston from the deployed position back to the reset position (C. 3 Lines 24-59);

Tweedie does not teach a stroke limiting mechanism;

Clements teaches:

limitations from claim 1, a pump assembly (see FIG. 2) comprising: a piston (31) compressing fluid in a chamber (22) when driven by a drive train (19, 37); and a stroke limiting mechanism (39, 42) having a stopping member (39) with a stopping surface (39.2) against which a protrusion (34) of the piston contacts to define a stroke length of the piston by limiting movement of the piston in the pumping direction when the protrusion engages the stopping surface (C. 2 Lines 48-68 and C. 3 Lines 1-12); wherein the stopping member has a first configuration corresponding to a first stroke length for the piston and a second configuration corresponding to a second stroke length for the piston, the first stroke length corresponding to a first pressurization of the fluid and the second stroke length corresponding to a second pressurization of the fluid that is different than the first pressurization, wherein transitioning the stopping member between the first and second configurations positions the stopping surface at different locations relative to the deployed position with respect to the pumping direction (C. 2 Lines 48-68 and C. 3 Lines 1-48);

It would have been obvious to one of ordinary skill in the art of pumps at the time the invention was filed to provide a piston stroke limiting mechanism in the pump of Kloster, such as is taught by Clements, in order to allow for control of the output pressure/volume of the pump.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

US 6280147, 5437218, 5074763, 4023525, and 3288071 teaches stroke limiting mechanisms.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S BOBISH whose telephone number is (571)270-5289. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on 571-272-7118. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER S BOBISH/Examiner, Art Unit 3746